{¶ 20} To be sure, appellant's representation during this proceeding (three different counsel at different times coupled with intermittent pro se representation, and then represented by yet different counsel on appeal who has, I understand, recently withdrawn from th e case) has unduly confused and complicated this matter. Additionally, appellant's incarceration during the pendency of the instant case may have also contributed to appellant's alleged confusion. Thus, I find it very difficult to criticize the trial court's actions. Nevertheless, in the interest of providing all litigants the opportunity to be heard and to present evidence, I reluctantly agree with the principal opinion's disposition of this matter. It appears that appellant could have been confused concerning the scheduled hearing date. Fortunately, however, the trial court need not begin at square one, but may permit appellant to conduct cross-examination and to present rebuttal evidence, if any.